DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 is indefinite because of the limitations of 0.2V1<V0<0.6V1.  Specifically, it is unclear whether the given range pertains to the volume of V0 after the cleaning water is injected a first time into the cup body or whether the range of V0 refers to after at least two injections of cleaning water.  Additionally, it is also unclear what is the value of V0.  Specifically, V0 is dependent on V1.  However, the given limitations are indefinite because it is unclear how to determine V0 if the value of V1 is not known.  Claim 21 is indefinite because it is unclear what is meant by a “a crushing cavity being defined by cooperation between the cup lid and the cup body”.   Claim 21 is further indefinite as it fails to positively recite a step of cleaning the food processor, the claim only recites a positive step of injecting water into the cavity of the food processor.  Claims 25 and 29 are indefinite because it is unclear whether the water level recited is from the step of injecting the cleaning water having a volume no less than V0 into the 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (CN207341676U-machine translation).
Re claim 21, Wang et al. teach a self-cleaning method for a food processor, the food processor comprising a cup body 1, a cup lid 7, and a crushing device 3 (page 4), a crushing cavity being defined between the cup lid 7 and cup body 1, a volume of the crushing cavity V1 (page 5), and injecting water th paragraph. Re claim 28, the limitations are inherently met since Wang teaches cleaning twice, and after each cleaning stage, the cleaning liquid is discharged  (page 6). 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang et al. teach a cleaning method for a food processor. Herbert et al. teach a frozen drink dispenser. Pineda et al. teach an automated food processor. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297. The examiner can normally be reached M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        bsc